Citation Nr: 0500517	
Decision Date: 01/07/05    Archive Date: 01/19/05

DOCKET NO.  00-20 592A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to restoration of a 50 percent disability 
evaluation for post-traumatic stress disorder (PTSD).

(The issue of entitlement to waiver of recovery of an 
overpayment of disability compensation benefits, in the 
original calculated amount of $2,499.67, will be addressed in 
a separate decision.)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Counsel



INTRODUCTION

The veteran had active military service from December 1957 to 
October 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  At present, after remand to the RO in 
June 2001 for additional development, the veteran's case is 
once again before the Board for appellate review.


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran by 
obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of the issue 
addressed in this decision.

2.  In April 2000, the RO notified the veteran of a proposal 
to reduce the disability evaluation for his service-connected 
PTSD from 50 percent to 30 percent based essentially on 
findings in a November 1999 VA examination report showing the 
veteran's symptoms did not meet the criteria required for a 
medical diagnosis of PTSD.

3.  The RO reduced the veteran's disability evaluation for 
PTSD to 30 percent by a rating decision dated June 2000, 
effective as of September 1, 2000.

4.  At the time of the reduction in June 2000, the veteran's 
PTSD had been rated as 50 percent disabling since July 1996, 
for a period of less than 5 years.

5.  At the time of the reduction in June 2000, the record 
reflects that the veteran's psychiatric diagnosis was anxiety 
disorder not otherwise specified per a November 1999 VA 
examination report.  His symptomatology did not meet the 
criteria required for a medical diagnosis of PTSD.

6.  A December 2003 VA examination report further notes the 
veteran did not meet the criteria for a diagnosis of PTSD, 
and he was diagnosed with alcohol dependence and alcohol 
induced mood disorder.

7.  The record demonstrates that, at the time the RO reduced 
the 50 percent evaluation assigned to the veteran's PTSD, 
there had been sustained material improvement in the symptoms 
attributable to the service-connected PTSD.


CONCLUSION OF LAW

The veteran has not met the criteria for a restoration of the 
50 percent evaluation for PTSD, reduced to a 30 percent 
evaluation effective as of September 1, 2000.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.105, 
3.344, 4.1- 4.14, 4.125-4.130, Diagnostic Code 9411 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), see 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), VA first has a duty to notify the appellant and the 
accredited representative of any information and evidence 
necessary to substantiate his/her claims for VA benefits.  
See generally 38 U.S.C.A. §§ 5102, 5103 (West 2002).  In 
August 2001, VA issued regulations to implement the VCAA.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 
3.159(c)(4)(iii), VA stated that the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA.  Accordingly, in general 
where the record demonstrates that the statutory mandates 
have not been satisfied, the regulatory provisions likewise 
are not satisfied.  

VA has a duty to notify the claimant and the representative, 
if any, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The veteran has been informed of the 
evidence needed to show his entitlement to restoration of a 
50 percent disability evaluation for PTSD via the various 
rating decisions issued from 1999 to 2000, the September 2000 
statement of the case, the June 2001 Board remand, and the 
July 2003 and May 2004 supplemental statements of the case.  
In addition, via a June 2001 RO letter, the RO notified the 
veteran of the evidence needed to substantiate his claim on 
appeal, and offered to assist him in obtaining any relevant 
evidence.  The letter gave notice of what evidence the 
veteran needed to submit and what the VA would try to obtain.  
Furthermore, the June 2001 RO letter and the July 2003 
supplemental statement of the case provided the veteran with 
specific information concerning changes in the law and 
regulations per the VCAA.  Therefore, the notification 
requirement has been satisfied.  See Quartuccio, supra.

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c).  In this case, all 
identified and available evidence has been obtained, 
including all relevant treatment records and examination 
reports.  Thus, the Board finds that no additional evidence, 
which may aid the veteran's claim or might be pertinent to 
the bases of the claim, has been submitted, identified or 
remains outstanding, and the duty to assist requirement has 
been satisfied.  See Quartuccio, supra.

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2003) and 
VAOPGCPREC 7-2004.  

In this case, the initial agency of original jurisdiction 
(AOJ) decision was made in June 2000, which is prior to the 
date the VCAA was enacted (effective November 9, 2000).  
However, the Board finds that any defect with respect to the 
VCAA notice requirement in this case was harmless error for 
the reasons specified below.  See VAOPGCPREC 7-2004.

Significantly, in a letter to the veteran dated in June 2001, 
the RO informed him of what information he needed to 
establish entitlement to the claim addressed in this decision 
and that he should send in information describing additional 
evidence or the evidence itself.  In this respect, the Board 
notes that the June 2001 letter was provided to the claimant 
following the April 2000 and June 2000 rating decisions 
initially adjudicating the claim on appeal but prior to the 
case being certified to the Board for appellate adjudication.  
Additionally, the Board notes that the content of that 
notice, and the July 2003 supplemental statement of the case, 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
(West 2002) and 38 C.F.R. § 3.159(b) (2003).  The claimant 
has been provided with every opportunity to submit evidence 
and argument in support of his claim and to respond to VA 
notices.  

In this case, although the VCAA notices that were provided to 
the appellant do not contain the "fourth element" per se, 
the Board finds that the appellant was otherwise fully 
notified of the need to give to VA any evidence pertaining to 
his claim on appeal.  In particular, the RO asked the veteran 
to tell VA about any additional information or evidence that 
the veteran wanted VA to try and get for him and to send VA 
the evidence that was needed as soon as possible.  By the 
June 2001 RO informational letter, VA satisfied the fourth 
element of the notice requirements.  Further, pursuant to the 
Board's remand, the veteran was afforded a VA examination in 
December 2003, to assess the severity of his service-
connected PTSD.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  Here, the veteran is not prejudiced by the 
Board's consideration of his claim as VA has already met all 
notice and duty to assist obligations to the veteran under 
the VCAA.  By the information letter, the statement of the 
case and the supplemental statement of the case, he has been 
advised of the evidence considered in connection with his 
appeal and what information VA and the claimant would 
provide.  Thus, the Board finds that there has been no 
prejudice to the claimant that would warrant further 
notification or development.  As such, the claimant's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard, 4 Vet. App. at 393.

In this case, service connection was granted for PTSD in a 
May 1998 rating decision, and this disability was rated as 50 
percent disabling effective July 5, 1996.  In this respect, 
an April 1998 VA examination report reflects the veteran was 
diagnosed with chronic and moderate PTSD.  At this time, he 
was assigned a global assessment of functioning (GAF) score 
of 47 which, according to the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (DSM-IV), equates to serious 
symptoms (e.g. suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g. no friends, unable 
to keep a job).  The examiner further noted the veteran 
continued to have problems with substance abuse disorder and 
alcohol, and that at this time he was taking medication for 
anxiety.  As a result, an October 1999 rating decision 
proposed to reduce the veteran's 50 percent rating for his 
PTSD to a 0 percent rating.  

In November 1999, the veteran underwent an additional VA 
examination, which at this time showed he was diagnosed with 
anxiety disorder not otherwise specified.  The examiner 
further noted that the veteran did not report symptoms 
sufficient for a diagnosis of PTSD, although acknowledged he 
reported recurrent distressing dreams of combat involving 
incidents not previously reported in previous examinations.  
Upon further consideration by the RO, in an April 2000 rating 
decision, the RO proposed to reduce the veteran's 50 percent 
rating for PTSD to only a 30 percent rating.  And, in a June 
2000 rating decision, the schedular evaluation for the 
veteran's PTSD was in fact reduced from 50 percent to 30 
percent disabling, effective September 1, 2000.

The veteran expressed disagreement with the June 2000 
reduction via a July 2000 notice of disagreement, and 
following a September 2000 statement of the case, the veteran 
perfected his appeal regarding this issue via an October 2000 
substantive appeal.  Subsequently, in June 2001, the Board 
remanded the case for additional development, including an 
additional VA examination in order to better determine the 
level of severity of the veteran's PTSD. 

In December 2003, the veteran underwent an additional 
examination.  At this time, he was diagnosed with alcohol 
dependence and alcohol induced mood disorder.  The 
examination report also shows that it was again determined 
that he did not meet the DSM-IV diagnostic criteria for PTSD.  
He was found to be very vague in his reports of symptoms and 
events in the war zone.  The veteran made reference to 
feeling "nervous" but did not report specific symptoms of 
PTSD such as re-experiencing traumatic events, avoidance of 
stimuli associated with trauma, or feelings of emotional 
detachment.  It was further noted that the veteran had a long 
history of alcohol dependence, which had contributed to 
symptoms of depression and possibly anxiety.  The veteran's 
alcohol intake was noted to have caused significant 
disruption in his social and occupational functioning, and 
the examiner deemed it impossible to accurately determine the 
etiology or impact of mood symptoms while the veteran was in 
active alcohol addiction.

Based on the December 2003 VA examination report, the RO 
continued to deny the veteran's claim for restoration of a 50 
percent disability evaluation for PTSD in the July 2003 and 
May 2004 supplemental statements of the case.

Where a reduction in an evaluation of a service-connected 
disability is considered warranted and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments currently being made, a rating proposing the 
reduction or discontinuance must be prepared setting forth 
all material facts and reasons.  In addition, the RO must 
notify the veteran that he has 60 days to present additional 
evidence showing that compensation should be continued at the 
present level.  38 C.F.R. § 3.105(e).  In this case, the RO 
satisfied these procedural requirements.

After completing the predetermination procedures specified in 
38 C.F.R. § 3.105(e), the RO must send the veteran written 
notice of the final action.  This notice must set forth the 
reasons for the action and the evidence upon which the action 
is based.  38 C.F.R. § 3.105(2).  Where a reduction of 
benefits is found warranted following consideration of any 
additional evidence submitted and the reduction was proposed 
under the provisions of 38 C.F.R. § 3.105(e), the effective 
date of the final action shall be the last day of the month 
in which a 60-day period from the date of notice to the 
beneficiary of the final action expires.  38 C.F.R. § 
3.105(2)(i).  The RO satisfied the requirements by allowing a 
60-day period to expire before assigning the reduction 
effective date.  In the present case, the RO proposed to 
reduce the schedular rating for veteran's service-connected 
PTSD to a 30 percent rating via an April 2000 rating 
decision, and the veteran was notified of such proposal via 
an April 11, 2000 letter.  Subsequently, the RO actually 
reduced the rating for PTSD to a 30 percent rating in a June 
2000 rating decision, and the veteran was notified of such 
reduction via a June 30, 2000 letter.  As such, it appears 
the RO met the requirements of the regulation for setting the 
effective date of the reduction. 

Inasmuch as the RO complied with the procedural requirements 
of 38 C.F.R. 
§ 3.105(e) with respect to the issue of the effective date 
for the reduction, the question becomes whether the reduction 
was proper based on the applicable regulations.  Under 38 
C.F.R. § 3.344, sections (a) and (b) are to be applied in 
cases involving an evaluation that had continued at the same 
level for five years or more; section (c) is to be applied if 
the RO reduced an evaluation that had been in effect for less 
than five years.  In this case, in reducing the 50 percent 
evaluation assigned to the veteran's PTSD to 30 percent, the 
RO made such reduction in the June 2000 rating decision when 
the veteran's disability evaluation that had been in effect 
for less than five years.  Therefore, with regard to that 
particular reduction, section (c) is applicable.

The requirements for a reduction in the evaluation for 
disabilities in effect for five years or more are set forth 
at 38 C.F.R. § 3.344(a) and (b), which require that only 
evidence of sustained material improvement under the ordinary 
conditions of life, as shown by full and complete 
examinations, can justify a reduction; these provisions 
prohibit a reduction on the basis of a single examination. 
See Brown v. Brown, 5 Vet. App. 413, 417-18 (1995).  As well, 
this regulation provides that, with respect to other 
disabilities that are likely to improve, namely those for 
which evaluations have been in effect for less than five 
years, re-examinations disclosing improvement will warrant a 
rating reduction.  38 C.F.R. § 3.344(c).

As noted above, the provisions of 38 C.F.R. § 3.344(a) and 
(b) are inapplicable because the veteran's prior 50 percent 
disability evaluation had been in effect for less than five 
years at the time of the reduction.

The next question for the Board is whether the evidence of 
record as of September 1, 2000 provided a basis for the 
rating reduction.  At the time of this decision, the 
veteran's PTSD was evaluated under 38 C.F.R. § 4.130, 
Diagnostic Code 9411.  Under this section, a 50 percent 
evaluation is assigned for PTSD upon a showing of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once per week, difficulty in understanding 
complex commands; impairment of short- or long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  See id.

In this case, as discussed above, although an April 1998 VA 
examination report diagnosed the veteran with chronic 
moderate PTSD, two subsequent VA examinations in November 
1999 and December 2003 noted that the veteran did not meet 
the diagnostic criteria for PTSD and diagnosed the veteran 
with anxiety disorder not otherwise specified, and alcohol 
dependence and alcohol induced mood disorder, respectively.

In comparing the medical evidence upon which the 50 percent 
evaluation was initially predicated with the evidence upon 
which the reduction to a 30 percent evaluation was based, the 
Board finds that overall improvement in the veteran's PTSD 
was shown at the time of the proposed reduction.  The initial 
50 percent rating was based on the April 1998 VA examination.  
By contrast, the November 1999 and the December 2003 VA 
examinations, which were conducted in conjunction with the 
current appeal, both showed the veteran does not currently 
meet the diagnostic criteria for PTSD.

The Board also finds that the VA examinations in 1999 and 
2003 were adequate for rating purposes.  The reports of these 
examinations reflect that the examiners conducted 
comprehensive examinations, with full attention to the 
question of whether the veteran's PTSD continued to be in 
existence.  Moreover, the additional medical evidence 
received following the reduction proposal is essentially 
consistent with the examinations' findings, in terms of 
showing a lack of a diagnosis of PTSD.  Furthermore, the 
veteran's lay testimony lacks probative value in terms of 
establishing clinical findings necessary to determining the 
appropriateness of an assigned schedular evaluation, given 
that he lacks medical credentials and training.  See Routen 
v. Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 
(Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 (1996); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

Overall, the Board has considered the evidence of record and 
finds that the reduction in the veteran's disability 
evaluation for PTSD from 50 percent to 30 percent was proper 
in view of the criteria of 38 C.F.R. § 3.105(e) and the 
medical evidence of record.  As such, the preponderance of 
the evidence is against the veteran's claim concerning the 
propriety of this reduction.  In reaching this determination, 
the Board acknowledges that VA is statutorily required to 
resolve the benefit of the doubt in favor of the veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  That 
doctrine, however, is not applicable in this case because the 
preponderance of the evidence is against the veteran's claim.  
See Gilbert v. Derwinski, 1 Vet. App. at 55; 38 U.S.C.A. § 
5107(b).

Finally, the veteran has submitted no evidence showing that 
his PTSD alone has markedly interfered with employment beyond 
the September 1, 2000 reduction date, and there is also no 
indication that this disorder necessitated frequent periods 
of hospitalization during this period.  As such, the Board is 
not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1), which 
concern the assignment of extra-schedular evaluations in 
"exceptional" cases.  See Bagwell v. Brown, 9 Vet. App. at 
338-39; Floyd v. Brown, 9 Vet. App. at 94-95; Shipwash v. 
Brown, 8 Vet. App. at 227.


ORDER

The rating reduction for PTSD from 50 percent to 30 percent 
disabling was proper, and the appeal is denied.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


